OFFICE OF THE AmORNEY GENERAL OF TEXAS
                 AUSTIN
ortioiels upon mqui8ition.                             At     the and of eaoi math,
th 0
   lOUUty           WaitOr           biu8    iOr   th0 808t8
                                                 UOh        OeiOm
OS the 8UQQiiOB U88d auring th8 month br the do&mt-
nont endZOq Uir O8 th a l
                        teoh liilolelpay from It8 or-
floor*s salary fund to the OountyOonorel         md    tha
808t Of 8uOh 8Ugp1188 OrOd$ ~#lfiSO,,       th.  tOlO#&uIO
8mOMO   Or eeoh otti    18 mid   Originally      irom the
QouatyOonorelFund end in tuq #ill& to loh tiffi-
81ir.

              . u8       pt.-              th.   8OUIltr      OrOslrrrl   it8     Off108
8Um11.8,        lt.etiOllO~,
                          pl’iltting,                         'ito., in lOOOrdantM
rith,thel)?0V%810llOOf hX't101*8 Ib s a s
                                        l,
                                         t 8OQa 8. 0. & ,
39 i2ba ndth e& wtwelly r r o o @ ilsml.
                                     o d that ih. mm-
tlli88~OM l rO8~
               Ud 18 tO8t.d With ,,;uWyUWt&B      Uld
6iXOOt th0 tinanbiti mar8                              Of tE

        800   11 Tu.              air,      ,608s



                %hO 8&&-t.                          Of Ut OttiOOr*8 80irj                iurrd
br.   leoh lrrioe   +OWtti~8*it. more aen 190,000 pq-
                             I+
lrtlcln 18 8enotIonodby 8OOtiOn 19(I) 0r U'tiOh S91~8,
~WllOlt’B hllOtOtOd  &V18Od @iril  8ttltU~O8,Tai8 8tS-
tute~8ont4a~~~tolloriry~~1
             ** * l 8uoh fund mhell bo kept sopar-
        et@ 8nb apart iton ell other Oountffqu.lrr
        qnd 8hel.l be hold end dirburred~forthe paw-
         080 of paying the 8abiX'yot suoh Offleer,
        !h0 SOwlO      Of hi8 dOpUtlO8, Ub818tEiIitS,.
        81.X-k&, .8tOtlO@U$lW8,  .md inV@8ti&Or8 Who
        are ‘eu’thorized to draw a aalery,Zromsaid
        fl$iht$ihX? thb proY181058Oi this WeOtiOn
                     pay the euthori5wl end aDDI'OV@d ox-:-
        pm8Or        0r hi0 0frioe lz* -sUndarsoorZng  oti8 1.

                89b8eOtIoI%
                          (kj if th0M8                               Aid -OO&eIM           th0
r0ii0aingt

                l    * * *          th e    Ooprmf8810nOP8*          8OWt       8hhl3.
        transferrroln the tMa0cdl J'uu~ of th9 CJoUUt~




                     .
                 .touiyo?~Ioor~8’8elery  h na lr 8u.h multy
                 suoh fund8 a8 may be 800088ey to pay tha
                 ulerlor  end other lwelly luthorirodelm
s                    * + * @nborroorxne          ours).=
                          8Ubr@OtiOn      (1) 80nkiar th.'follmty pox?-
      tinult           1angug~1




                          ‘At    th8 s1088 #$ uoh        month b? tha
                     tomro o? hia etrlo~, uoh orrlorr                w
                     hounln .aEall Rake u 8’     or th0              -port
                     ZWJUir@d by 8ubwotI& T”  t of thi8
                                             0)                      88OtiOn
                     an ftemisod snd morn etetment or                eU. mu-




                         The iongoing plW18iOM                or   ~ornon~sArt,
     SOUrn,See,-19,are e pert or the orlglnelwrloer*s
     Bahry Bil& 8806 by %ho ~~y-rOurth'kgi8le~
    .8t        it8    BOOOnr     Odl1.d 8e88iOlt.        Oenarel    and m801ti
     LIW8            of -Us,      yOrty-fourthLo8i slaturo,Vol. S at
     PO
      l~?d,
         lt'S.q.)                      9h%8 lO&i8~tiOn W88 lk~&WWOd 08
    WOTMbe?             15      1.935 end by it8    an    tUm8 booem 8ttOOtiVo
     on amuary i, lOW*
                                5899b
                         kX'tio10           of    ~8l!tlQtl'8
                                                          AnnotatedOiril
     8tetUtw8,           Olted. by    you, 18 not &mad by us to be in
     8OtIfuOt           With     th0 O?riOW’8  Stiarp Bill,     m
                                                            .bUt. b0
                          thoroulth. Rowwer, ir then
               in 80n80Mno*
     8OlllltPlOd
    be eoarllot, tha 8tetuta lert noelring
                                         ep x-oral
    would oontrol. ht. SSQ9bwe8 parsed 0&Yin
    loco, the la8t amendment
                           theroto~booomlngthe law
          .




      .

_..